     Case 1:19-cr-00115-ELH Document 273 Filed 06/18/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                       *

               v.                              *        Criminal No.: ELH 19-0115
                                                                      RDB 11-0547 (VOSR)
                                               *
GARY HORTON
                                  *
               Defendant
*      *       *     *   *   *    *   *    *    *    *                          *
                MOTION TO PLACE DOCUMENTS UNDER SEAL

       The Defendant, Gary Horton, through counsel, Julie M. Reamy,

respectfully moves for and order of this Court sealing his Motion for Modification of

Release Conditions and states:

       1. The Defendant has submitted a Motion for Modification of Release Conditions,

           which contains personal and confidential health information that should be

           shielded from public view.

       2. A copy of the document has been provided to the Government.

       WHEREFORE, the Defendant respectfully requests that this Honorable Court grant

his request to place the above referenced document under seal. The Defendant also

requests any further relief that justice may require.

                                               Respectfully submitted,
                                               __________/s/______________
                                               Julie M. Reamy
                                               JULIE M. REAMY | Attorney At Law, LLC
                                               115 W. Saratoga Street
                                               Baltimore, Maryland 21201
                                               Telephone: (410) 605-0000
                                               Fax: (410) 697-4006
                                               Email: juliereamy@gmail.com




                                              1
     Case 1:19-cr-00115-ELH Document 273 Filed 06/18/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 18th day of June 2021, a copy of the foregoing
Motion to Seal was filed electronically in the United States District Court for the District
of Maryland and separately served via email upon Assistant United States Attorney, Jeff
Hann.

                                              _________/s/________________
                                              Julie M. Reamy




                                             2
